Ingraham, P. J.
The portion of the answer which sets out special causes why the gratuity was not voted by the directors, should not have been inserted in the answer. The general allegation that the services were of no value to the defendants is proper, but all the rest is mere evidence to prove the truth of the foregoing allegation.
The application to have the defendant state in the answer how much is due to the defendants from Holbrook, is denied. It is very immaterial what the amount is. The plaintiff claims to recover" the securities on the ground that the amount for which they were pledged had' been paid in part by collections and in part by sales. The defendants answer that the amount has nol-been paid, but that a large sum still remains unpaid. I do not think the plaintiff has any right to require this allegation to be made more specific by stating the amount actually unpaid. That must be matter of proof oh the trial. The issue could have been as well formed by a simple denial that all of the *407moneys for which the securities had been pledged, were paid to the defendants.
The objection that it is too late to make the motion is not well taken. The leave to serve an amended complaint destroyed the further pleadings, and rendered a new answer necessary The time within which to move to amend the answer, runs from the filing of it.
Motion granted in part, ás above stated.